Citation Nr: 0125704	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  97-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a 
psychophysiological gastrointestinal (GI) reaction.

2.  Entitlement to service connection for non-ulcer dyspepsia 
with reflux.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claim 
of entitlement to service connection for psychophysiological 
gastrointestinal reaction. The veteran perfected a timely 
appeal to that decision.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
July 1997.  A transcript of that hearing is of record.  
Supplemental statements of the case (SSOC) were issued in 
August 1997 and July 1998.  The veteran's claims file was 
transferred in March 1999 to the Portland, Oregon, VA RO.  

In April 1999, the Board remanded the case to the RO for 
further development.  As both the RO and the veteran's 
representative were unable to locate the veteran, the 
requested development was not completed.  In August 1999, the 
Board again remanded the case to the RO for further efforts 
to locate the veteran.  VA compensation examinations were 
conducted in January and June 2000.  An SSOC was issued in 
August 2000, which addressed the additional issue of service 
connection for gastrointestinal disorder (non-ulcer dyspepsia 
with GERD).  A VA Form 9 (Appeal to the Board), received in 
September 2000, was accepted as a notice of disagreement with 
the new issue, rather than as a substantive appeal.  A VA 
compensation examination was conducted in October 2000.  
Subsequently, in a December 2000 rating decision, the Los 
Angeles, California, VARO confirmed the denial of service 
connection for psychophysiological gastrointestinal reaction 
and non-ulcer dyspepsia with GERD.  An SSOC was issued in 
December 2000, which addressed both issues, and a substantive 
appeal with respect to the issue of non-ulcer dyspepsia with 
GERD was received in December 2000.  

By rating action in August 2001, the RO denied service 
connection for a gallbladder condition.  The veteran was 
notified of that determination and of his appellate rights by 
letter dated later August 23, 2001.  However, the veteran has 
not yet initiated an appeal with respect to the denial of his 
claim.  Thus, that issue is not in appellate status at this 
time, and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200 (2000).  


REMAND

In the VA Form 9, received by the RO in December 2000, the 
veteran's representative indicated that the veteran wished to 
appear at a hearing at the RO before a Member of the Board.  
The veteran must be afforded an opportunity for this hearing.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2001).  

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED to the RO for the following actions: 

The RO should afford the veteran an 
opportunity for a hearing before a Board 
Member at the RO.

Thereafter, the case should be returned to the Board for 
further appellate disposition, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO.  The purpose of this REMAND is to comply with due process 
of law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


